Order commanding an examination of plaintiff affirmed, with ten dollars costs and disbursements. We are of opinion that the use of the automobile for the purposes set forth was not a renting or leasing “ for carrying passengers ” within the language of the statute-  This is fortified by its predecessor *795statute, subdivision 4 of chapter 413 of the Laws of 1924,*  which contained no requirement that the rented or leased motor vehicles must be used “ for carrying passengers ” in order to subject them to the bonding provisions. The present law expressly includes the limitation. Legislation, alone, can supply the authority which the Commissioner of Motor Vehicles here sought to exercise. Lazansky, P. J., Kapper, Seeger and Carswell, JJ., concur; Hagarty, J., dissents and votes for reversal.